Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendment filed 06/08/2022 has been entered.  
	In view of the response, applicant has clarified that the “second abrasive blasting operation” does indeed involve abrasives and therefore the second abrasive blasting operation is considered definite and the 35 USC 112(b) rejection of claim 1 is withdrawn in view of this response.  
	The 35 USC 112(b) rejections of claims 7 and 8 are withdrawn in light of the amendments.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dominic Yobbi (Reg. No. 76,817) on 7/28/2022.

The application has been amended as follows: 

	Claim 1, line 7 - - “c. performing a second abrasive blasting operation on the region thereby removing 
	Claim 1, line 11 - - “wherein an angle of incidence of the abrasive on the surface in the first abrasive blasting” - - 
	Claim 1, line 13 - - “wherein an angle of incidence of the abrasive on the surface in the second abrasive” - - 

Reasons for Allowance
	Claim 1, and those depending therefrom including claims 2-5, 7, 8, and 10, is allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s method for abrasive blasting operation of a three-dimensional component made using an additive layer manufacturing process now requires “wherein the angle of incidence of the abrasive on the surface in the first abrasive blasting operation is between 30 and 60 degrees” and “wherein the angle of incidence of the abrasive on the surface in the second abrasive blasting operation is between 60 and 90 degrees.”  
	As pointed out in the arguments 06/02/2022, Dopper teaches using a high angle of incidence, particularly between 50 and 90 degrees, for removing a large amount of material, while an angle of between 20 degree and 60 degree is for cleaning of the surface [Dopper; paragraph 0027].  This would therefore make obvious using an angle of between 50 and 90 degrees for material removal, followed by an angle of 20 and 60 degree for cleaning and not “wherein the angle of incidence of the abrasive on the surface in the second abrasive blasting operation is between 60 and 90 degrees” as claimed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723